

DIRECTOR INDEMNIFICATION AGREEMENT
 
DIRECTOR INDEMNIFICATION AGREEMENT (this "Agreement") dated as of December 4,
2006, by and between Direct General Corporation (the "Company"), a Tennessee
corporation, and ____________________ ("Indemnitee"):
 
WHEREAS, the Indemnitee is provided indemnification pursuant to the Tennessee
Business Corporation Act and the Charter and Bylaws of the Company;
 
WHEREAS, the Board of Directors of the Company (the "Board") has authorized
entering into a Director Indemnification Agreement with each of the members of
the Board; and
 
WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify each member of the Board;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
1.  Services by Indemnitee; Notice of Proceeding.
 
(a)  Services.  Indemnitee may at any time and for any reason resign from the
Board or any permanent or temporary committee thereof.
 
(b)  Notice of Proceeding.  Indemnitee shall promptly notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
that may be subject to indemnification or advancement of Expenses (as defined
below) covered by this Agreement.
 
2.  Indemnification.
 
(a)  General.  The Company shall indemnify and advance Expenses to Indemnitee in
connection with any action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other actual, threatened
or completed proceeding whether civil, criminal, administrative or
investigative, direct or derivative, other than one initiated directly by
Indemnitee, and which arises out of or is related to service by Indemnitee as a
member of the Board or any permanent or temporary committee thereof and to which
Indemnitee is or is threatened to be made a party (a "Proceeding"). "Expenses"
shall mean all reasonable attorneys' fees, retainers, court costs, transcript
costs, fees of experts, witness fees, reasonable and necessary travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in a
Proceeding, for which reasonable and appropriate documentation is presented to
the Company in accordance with the Company's standard policies and procedures
for submission and reimbursement of business expenses.

--------------------------------------------------------------------------------


 
(b)  Proceedings.  Subject to the terms and conditions of this Agreement, the
Company shall indemnify Indemnitee against Expenses, judgments, penalties, fines
and amounts paid in settlements actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection with such Proceeding or any claim, issue
or matter therein. The Company may through counsel of its choosing participate
with Indemnitee in the defense in a claim in any Proceeding. If the Company
elects to participate with Indemnitee in the defense a claim, the Company shall
be responsible for the costs of its legal counsel. Indemnitee shall not agree to
or enter into any settlement or consent decree with respect to any claim without
providing the Company with prior written notice.
 
(c)  Indemnification for Expenses As a Witness.  To the extent that Indemnitee
is a witness in any Proceeding, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith.
 
3.  Advancement of Expenses.  The Company shall advance all reasonable Expenses
which were incurred by or on behalf of Indemnitee in connection with any
Proceeding within 30 days after the receipt by the Company of a statement from
Indemnitee requesting such advance, provided the statement is accompanied by
appropriate documentation of such Expenses in accordance with the Company's
usual policies for reimbursement of business expenses. An advance may be
requested at any time prior to, during or after final disposition of such
Proceeding.
 
4.  Entitlement to Indemnification.
 
(a)  Request.  To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request for indemnification, including such
information as is reasonably available to Indemnitee to demonstrate that
Indemnitee is entitled to indemnification, and including invoices or other
appropriate support for the amount claimed in accordance with the Company's
standard policies for of reimbursement of business expenses.
 
(b)  Payment.  Unless the procedures set forth in Section 6 of this Agreement
are invoked by the Company or unless Indemnitee shall permit the Company to
defer payment, payment to Indemnitee shall be made within 30 days after receipt
of such written request and invoices or other support as provided in Section
4(a), above.
 
5.  Presumptions and Effect of Certain Proceedings.
 
(a)  Burden of Proof.  In making a determination with respect to entitlement to
Indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 4(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
 
(b)  Effect of Other Proceedings.  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement, the Tennessee Business Corporation Act, as
such may be amended from time to time, or by the Charter or Bylaws of the
Company in effect on the date of this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith or violated the duty of loyalty.
2

--------------------------------------------------------------------------------


 
(c)  Reliance as Safe Harbor.  For purposes of any determination of good faith
by the Company under the Tennessee Business Corporation Act, Indemnitee shall be
deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company, the
Board or any permanent or temporary committee thereof or on information or
records given or reports made to the Company, the Board or any permanent or
temporary committee thereof by an independent certified public accountant,
investment banker or other expert selected with reasonable care by the Company,
the Board or any permanent or temporary committee thereof. The provisions of
this Section 5(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth under applicable law.
 
(d) Actions of Others.   The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.


6.  Remedies of Indemnitee.
 
(a)  Method of Determination.  If the Company determines not to honor a written
request for indemnification, it shall notify Indemnitee within 30 days of
receipt of such request (a "Denial Notice"). Within 30 days of delivery of a
Denial Notice to Indemnitee, Indemnitee may appeal the denial of indemnity by
delivery of written notice (a "Denial Appeal") to the Company invoking its right
to have an Independent Counsel consider its right to the indemnification
requested. "Independent Counsel" shall mean a law firm, or a member of a law
firm, that is experienced in matters of Tennessee corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party or (ii)
any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement. The Independent Counsel shall represent the Board of
Directors of the Company and shall be engaged to make a fair, disinterested
evaluation of the Indemnitee's right, or lack thereof, to indemnification under
the facts being considered by the Board, and shall not be bound by any duty to
advocate the position of the Company (notwithstanding that the Company is paying
the fees of the Independent Counsel, as provided below). The Independent Counsel
shall consider the merits of Indemnitee's written request for indemnification
and shall deliver a written opinion to the Board on the matter (with a copy to
Indemnitee). 
3

--------------------------------------------------------------------------------


 
(b)  Selection, Payment, Discharge, of Independent Counsel.  The Independent
Counsel shall be selected, paid and discharged in the following manner:
 
(1)  The Independent Counsel shall be selected by Indemnitee (unless Indemnitee
shall request that such selection be made by the Board, in which event
clause (2) of this Section 6(b) shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected.
 
(2)  If Indemnitee requests that such selection be made by the Board, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.
 
(3)  Following the initial selection described in clauses (1) and (2) of this
Section 6(b), Indemnitee or the Company, as the case may be, may, within 15 days
after such written notice of selection has been given, deliver to the other
party a written objection to such selection. Such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of an "Independent Counsel" as defined in this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until (1) a
court has determined that such objection is without merit or (2) Indemnitee and
the Company later agree in writing that such person may serve as Independent
Counsel.
 
(4)  Either the Company or Indemnitee may petition any court of competent
jurisdiction if the parties have been unable to agree on the selection of
Independent Counsel within 20 days after submission by Indemnitee of a written
request for appointment of an Independent Counsel, pursuant to Section 6 (a) of
this Agreement. Such petition may request a determination whether an objection
to the party's selection is without merit and/or seek the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate. A person so appointed shall act as Independent
Counsel under Section 6(a) of this Agreement.
 
(5)  The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(b), regardless of the
manner in which such Independent Counsel was selected or appointed.
 
(c)  Cooperation.  Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee's entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee's entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
4

--------------------------------------------------------------------------------


 
(d)  Adjudication.  In the event of a Dispute, Indemnitee shall be entitled to
an adjudication in a court of competent jurisdiction of Indemnitee's entitlement
to such indemnification or advancement of Expenses. "Dispute" shall mean that
any of the following have occurred, and Indemnitee has not agreed in writing to
permit the Company to do the following:
 
(1)  payment of indemnification is not made pursuant to Section 4(a) of this
Agreement within 30 days after receipt by the Company of a written request
therefor;
 
(2)  advancement of Expenses is not timely made pursuant to Section 2(b) of this
Agreement;
 
(3)  payment of indemnification is not made within 30 days after a determination
has been made that Indemnitee is entitled to indemnification pursuant to
Section 6(a) of this Agreement; or
 
(4)  if the determination of entitlement to be made pursuant to Section 6(a) of
this Agreement has not been made within 60 days after receipt by the Company of
a Denial Appeal.
 
(e)  De Novo Review.  In the event that there is a Dispute involving
disagreement between Indemnitee and the Company with a determination made by an
Independent Counsel pursuant to Section 6(a) of this Agreement concerning
Indemnitee's entitlement, or lack thereof, to indemnification, any judicial
proceeding commenced pursuant to this Section 6 shall be conducted in all
respects as a de novo trial on the merits, and neither party shall be prejudiced
by reason of the Independent Counsel's determination. In any such proceeding,
the Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
 
(f)  Procedures Valid.  The Company and Indemnitee shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 6 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that they are
bound by all of the provisions of this Agreement.
 
(g)  Expenses of Adjudication.  In the event that it is Indemnitee who, pursuant
to this Section 6, seeks a judicial adjudication of Indemnitee's rights under,
or to recover damages for breach of, this Agreement, and the final ruling in
such adjudication is in favor of Indemnitee's claims, then Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all expenses (of the types described in the definition of
Expenses in this Agreement) actually and reasonably incurred by Indemnitee in
such adjudication.
5

--------------------------------------------------------------------------------


 
7.  Non-exclusivity, Insurance, Subrogation.
 
(a)  Non-Exclusivity.  The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter, the Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee prior
to such amendment, alteration, rescission or replacement.
 
(b)  Insurance.  The Company may maintain an insurance policy or policies
against liability arising out of this Agreement or otherwise.
 
(c)  No Duplicative Payment.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.
 
8.  Miscellaneous Provisions.
 
(a)  Term of Agreement.  This Agreement shall continue until and terminate upon
the later of: (a) 10 years after the date that Indemnitee has ceased to serve as
a director, officer, employee, agent or fiduciary of the Company or (b) the
final termination of all pending Proceedings in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 6 of this Agreement
relating thereto.
 
(b)  Counterparts.  This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
 
(c)  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, then such provision shall be
deemed modified to the extent required to carry out the intent of this
Agreement, and the validity, legality and enforceability of the other provisions
of this Agreement will not be affected or impaired thereby.
 
(d)  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and successors and assigns.
 
(e)  Modification, Amendment, Waiver or Termination.  No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.
6

--------------------------------------------------------------------------------


 
(f)  Notices.  All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail or electronic facsimile addressed to the
receiving party at the address set forth herein. All such communications shall
be effective when received at the address or facsimile number for notice, except
for notices sent by U.S. mail, which shall be effective on the third day after
deposit in the mail, properly addressed and postage prepaid.
 
If to the Company:
 
1281 Murfreesboro Road
Nashville, Tennessee 37217
Attention: Ronald F. Wilson
If to the Indemnitee:
 
_______________________
_______________________
   

Any party may change the address set forth above by notice to each other party
given as provided herein.
 
(g)  Headings.  The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
(h)  Governing Law.  ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF TENNESSEE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.
 
(i)  Third-Party Benefit.  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
(j)  Jurisdiction and Venue.  THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL
COURT OR STATE COURT SITTING IN TENNESSEE, AND EACH PARTY CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUM IS NOT CONVENIENT. IF ANY PARTY COMMENCES ANY ACTION UNDER ANY TORT
OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED
BY THIS AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY OTHER PARTY TO THIS
AGREEMENT SHALL HAVE THE OPTION OF TRANSFERRING THE CASE TO THE ABOVE-DESCRIBED
VENUE OR JURISDICTION OR, IF SUCH TRANSFER CANNOT BE ACCOMPLISHED, TO HAVE SUCH
CASE DISMISSED WITHOUT PREJUDICE.
 
(k)  Tennessee Code.  The parties agree that notwithstanding any provision of
this Agreement, no indemnification authorized by this Agreement shall be made if
the Company proves that such payment is expressly prohibited by the provisions
of the Tennessee Business Corporation Act, as such may be amended from time to
time, or by the Charter or Bylaws of the Company in effect on the date of this
Agreement. This Agreement shall not be deemed to deny Indemnitee the benefit of
any future amendment to the Charter or Bylaws of the Company that expands the
scope of Indemnitee's rights to indemnification or advancement of Expenses. Any
amendment to the Charter or Bylaws of the Company that diminishes the scope of
Indemnitee's rights to indemnification or advancement of Expenses shall not
diminish Indemnitee's rights under this Agreement.
7

--------------------------------------------------------------------------------


 
(l)  Remedies. The parties agree that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party
may, in its discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief in order to enforce
or prevent any violations this Agreement, and any party against whom such
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and agrees not to raise the defense that the other party
has an adequate remedy at law.
 


 
 


 


 


 


 


 


 


 


 


 


 


 
[signature page follows]
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Director
Indemnification Agreement as of the date set forth in the first paragraph.
 
DIRECT GENERAL CORPORATION
 
                                            ______________________________________________
                                            Tammy R. Adair, President
 
 
                                            INDEMNITEE
 
                                            ______________________________________________
                                            
 
 
                                 
                                           
 
 
9

--------------------------------------------------------------------------------

 
 
 



